- ondorn atesuclat hs7s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov - legend company a plan x dear this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representative on date as supplemented by correspondence dated date and date concerning the prepayment of an exempt loan upon termination of an employee_stock_ownership_plan esop company a established plan x an esop effective te for the benefit of its employees company a is wholly owned by plan x plan x is intended to be qualified under sec_401 of the internal_revenue_code code and to meet the requirements of sec_4975 of the code _in connection with the establishment of plan x the trustees of its related trust borrowed iia loan from company a on borrowed the funds loaned to plan x from a bank as described in code sec_4975 the loan was secured_by the pledge of a continuing security_interest in the company a shares that were purchased by plan x with the proceeds of the loan these shares were all placed in the plan x suspense_account company a fully intended that plan x would continue until the loan was entirely repaid and all shares of company a stock were allocated to participants company a has made consistent and substantial contributions to plan x resulting in significant payment of the loan approximately one-third of the shares have been allocated to participants’ accounts a company a the loan was intended to be an exempt loan page at the time the purchase and sale transaction took place the anticipated contributions to plan x calculated based on company a’s payroll were not sufficient to make the payments required under the loan under the limitations then in effect the shortfall was projected to be made up using a reasonable level of dividends_paid by company a on both allocated and unallocated shares company a elected to be taxed as an s_corporation as of subsequently company a concluded at that time that using dividends on s_corporation shares held in participants’ accounts to make loan payments might be inconsistent with the service’s interpretation of code sec_404 from be rough plan x was able to make the required loan payments plan x has never used dividends on shares held in participants’ accounts to make loan payments because company a paid higher dividends than was planned however due to decreased demand for company a’s products company a began to reduce the number of its employees resulting in a corresponding decrease in eligible compensation also dividends have not to date been paid for and i forithrough largest amount it could without exceeding the limits of code sec_415 and sec_404 but such contributions were less than of the required loan payment default did not occur because of substantial extension in on shares held in the plan x suspense_account prepayments on the loan in earlier years and because company a granted an these prepayments were funded by employer contributions and by dividends company a contributed very nearly the company a does not anticipate that its board_of directors will declare any substantial dividend because company a is not performing well enough company a’s contribution to plan x plus the dividends on shares held in the plan x suspense_account are no longer sufficient to make the required_payments on the loan and this situation is not expected to change in the future company a has concluded that the only feasible and cost effective way to avoid defaulting on the loan in jis to terminate plan x which it proposes to do company a proposes to redeem a sufficient number of the unallocated shares in plan x’s suspense_account based on the fair_market_value of the shares redeemed to repay the outstanding principal balance of the loan plus accrued interest the fair_market_value of the shares to be redeemed will be determined by an independent_appraiser as of the date of redemption unallocated shares will not be sufficient to repay the loan in which event company a will forgive the loan balance if said value of the unallocated shares exceeds the loan balance the excess will be allocated among participants’ accounts as earnings the redeemed shares will be retired company a expects that the total value of the as a result of the proposed transaction participants’ accounts will increase in value because the redemption of the unallocated shares will not reduce the value of company a thus the same total value will be divided by a lesser number of shares that is the original number less the redeemed shares the higher per share value will increase the value of the participants’ accounts page your authorized representative has requested rulings to the effect of the following on your behalf the repayment of the loan in connection with the termination of plan x with the proceeds of the redemption of the unallocated stock held in the plan x suspense_account will not cause the loan or any part thereof to fail to meet the exemption requirements under code sec_4975 and its related regulations neither the forgiveness of the balance of the loan by company a nor the resulting increase in the value of the allocated shares will constitute annual_additions to participants’ accounts for purposes of code sec_415 with respect to your first requested ruling an esop is designed to invest primarily in employer_securities an esop must be part of a stock_bonus_plan qualified under sec_401 a of the code or a stock_bonus_plan in a money purchase plan qualified under sec_401 a leveraged_esop borrows funds which it uses to purchase employer_securities usually from the employer the esop_loan or loans are generally from the employer or guaranteed by the employer the acquired employer_securities are held in a suspense_account pending allocation to the accounts of plan participants in accordance with the rules of sec_54_4975-11 of the excise_tax regulations regulations an esop generally uses employer contributions to the plan and cash dividends on employer stock held by the plan to repay the exempt loan sec_54_4975-7 of the regulations provides that all of under sec_4975 of the code an esop_loan generally is exempt from the prohibitions provided in sec_4975 and the excise_taxes imposed by sec_4975 and b only if the loan is primarily for the benefit of the participants and beneficiaries of the plan primary benefit requirement the surrounding facts and circumstances will be considered in determining whether an esop_loan satisfies the primary benefit requirement among the relevant facts and circumstances are whether the transaction promotes employee ownership of the employer stock whether contributions to the esop are recurring and substantial and the extent to which the method of repayment of the loan benefits the employees all aspects of the loan transaction including the method of repayment will be scrutinized to determine whether the primary benefit requirement is satisfied sec_54_4975-7 of the regulations indicates that the employer has the primary responsibility for the repayment of an exempt loan through contributions to the plan sec_54_4975-7 provides for the repayment of an exempt loan in the event of default however the exemption provided by sec_4975 of the code and described in the associated regulations will not fail to be met merely because the trustee sells the unallocated suspense_account shares and uses the proceeds to repay the exempt loan if the transaction satisfies the primary benefit requirement based on all the surrounding facts and circumstances sec_54_4975-7 of the regulations also provides that the only assets of an esop that may be given as collateral on an exempt loan are qualifying employer_securities of two classes those acquired with the proceeds of the loan and those that were used as collateral on a prior exempt page loan repaid with the proceeds of the current exempt loan no person entitled to payment under the exempt loan shall have any right to assets of the esop other than i collateral given for the loan ii contributions other than contributions of employer_securities that are made under an esop to meet its obligations under the loan and iii earnings attributable to such collateral and the investment of such contributions sec_54_4975-7 of the regulations does not establish a per se prohibition against exempt loan prepayment by an esop however as noted above if an esop contemplates prepaying an exempt loan the funds used to prepay the loan must be limited as described in this regulation in this case company a has made consistent and substantial contributions to plan x since its inception in approximately one-third of the shares purchased with the proceeds of the loan have been allocated to participants’ accounts at the time plan x was established and at the time the subsequent loan occurred company a intended that plan x would continue until the loan was repaid and all shares of common_stock held in the suspense_account were allocated to participants however company a decided to terminate plan x for financial and business reasons the decreased demand for company a’s products has caused company a to reduce the number of its employees the corresponding decrease in eligible compensation together with the limits of code sec_404 and sec_415 will prevent company a from making contributions to plan x in an amount sufficient for plan x to make payments on the loan company a intends to terminate plan x to prevent plan x from defaulting on the loan company a also intends to redeem a sufficient number of the unallocated shares in plan x’s suspense_account based on the fair_market_value as described above of the shares redeemed to repay the outstanding principal balance of the loan plus accrued interest company a expects that the total value of the unallocated shares will not be sufficient to repay the loan in which event company a will forgive the loan balance accordingly with respect to your first requested ruling we conclude that the repayment of the loan in connection with the termination of plan x with the proceeds of the redemption of the unallocated stock held in the plan x suspense_account will not cause the loan or any part thereof to fail to meet the exemption requirements under code sec_4975 and its related regulations with respect to your second requested ruling sec_415 of the code provides that contributions and other additions under a defined_contribution_plan including an esop with respect to a participant for any taxable_year may not exceed the limits of subsection c sec_415 of the code states that contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition to the participant’s account such annual_addition is greater than the lesser_of dollar_figure or of the participant’s_compensation sec_415 generally defines annual_addition as the sum for any year of employer contributions the employee contributions and forfeitures _ sec_1 g of the income_tax regulations sets forth special rules for esops sec_1 g provides in part that for purposes of applying the limitations of sec_415 of the code and sec_1 g of the income_tax regulations to an esop to which an exempt page loan has been made the amount of employer contributions which is considered an annual_addition for the limitation_year is calculated with respect to employer contributions of both principal and interest used to repay the exempt loan for that limitation_year sec_1 b i of the income_tax regulations provides in part that the commissioner may in appropriate cases considering all of the facts and circumstances treat transactions between the plan and the employer as giving rise to annual_additions in the present case company a does not expect that any shares will remain in the suspense_account following the redemption shares will increase because there will be fewer outstanding shares to reflect the value of company a after the redemption under the facts and circumstances described above there will be no annual_additions within the meaning of sec_415 of the code or sec_1 b i of the income_tax regulations the value of participants’ accounts containing company a accordingly we conclude with respect to your second requested ruling that neither the forgiveness of the balance of the loan by company a nor the resulting increase in the value of the allocated shares will constitute annual_additions to participants’ accounts for purposes of code sec_415 this ruling letter is based on the assumption that plan x is qualified under code sec_401 a at all times relevant to the transaction described herein and that it is an esop as described in sec_4975 this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the original of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions please contact please refer to se t ep ra t3 sincerely yours ea mey va ty frances v sloan manager employee_plans technical group enclosures notice deleted copy of ruling letter
